Case 1:19-mc-25306-KMW Document 1-1 Entered on FLSD Docket 12/27/2019 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION


   IN RE: REQUEST FOR JUDICIAL                             CASE NO.
   ASSISTANCE FROM THE SIXTEENTH
   FAMILY JUDGE OF MEXICO CITY,
   MEXICO IN THE MATTER OF GLORIA
   ISABEL PETRIDES Y GOMEZ
                                                   /


                DECLARATION OF TRIAL ATTORNEY KATERINA OSSENOVA

             I, Katerina Ossenova, pursuant to 28 U.S.C. § 1746, declare as follows:

        1.   I am a Trial Attorney at the U.S. Department of Justice, Civil Division, Office of Foreign

   Litigation. I make this declaration upon information and belief based upon the attached exhibits

   and communications received from the Sixteenth Family Judge in Mexico City, Mexico

   (“Mexican Court”). I make this declaration in support of the Government’s request, pursuant to

   28 U.S.C. § 1782(a), for an Order appointing me Commissioner for the purpose of obtaining

   bank account information from Santander Private Banking and/or Banco Santander International

   (“Santander Bank”). 1

   1
       Section 1782(a) provides, in pertinent part, as follows:

           The district court of the district in which a person resides or is found may order him to
   give his testimony or statement or to produce a document or other thing for use in a proceeding
   in a foreign or international tribunal, including criminal investigations conducted before formal
   accusation. The order may be made pursuant to a letter rogatory issued, or request made, by a
   foreign or international tribunal or upon the application of any interested person and my direct
   that the testimony or statement be given, or the document or other thing be produced, before a
   person appointed by the court. By virtue of his appointment, the person appointed has power to
   administer any necessary oath and take the testimony or statement. The order may prescribe the
   practice and procedure, which may be in whole or part the practice and procedure of the foreign
   country or the international tribunal, for taking the testimony or statement or producing the
   document or other thing. To the extent that the order does not prescribe otherwise, the testimony
   or statement shall be taken, and the document or other thing produced, in accordance with the
   Federal Rules of Civil Procedure.
Case 1:19-mc-25306-KMW Document 1-1 Entered on FLSD Docket 12/27/2019 Page 2 of 2



     2.     In connection with a judicial proceeding in the Mexican Court, captioned Matter of

   Gloria Isabel Petrides y Gomez, Foreign Reference Number WAS-3306, the Court issued a

   Letter of Request seeking information from Santander Bank. A true and correct redacted copy of

   the Letter of Request received from the Mexican Court is attached as Exhibit 1.

     3.     The specific information requested by the Mexican Court is reflected in a subpoena

   addressed to Santander Bank, which the United States intends to serve (in substantially similar

   format) upon my appointment as Commissioner. A copy of the proposed subpoena is attached as

   Exhibit 2.

     4.     In order to assist the Mexican Court in obtaining the requested information, I respectfully

   request that this Court enter the proposed Order attached to the Application appointing me

   Commissioner.

            No previous application for the relief sought herein has been made.

   I declare under penalty of perjury that the foregoing is true and correct.

            WHEREFORE, the United States respectfully requests that this Court enter the attached

   Order.

   Washington, D.C.
   December 30, 2019
                                                  /s/ Katerina Ossenova ________________________
                                                  Katerina Ossenova
                                                  Trial Attorney




                                                     2
